Citation Nr: 1750578	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-18 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to hepatitis C.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this case in May 2015.  It has since returned for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis for rheumatoid arthritis.

2.  The Veteran does not meet the schedular criteria for a TDIU, and his service-connected disability does not result in functional impairment sufficient to preclude gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral rheumatoid arthritis are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for entitlement to a TDIU have not been established.  38 U.S.C.A. §§ 1114, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.25, 4.26 (2017).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

The Veteran is seeking service connection for rheumatoid arthritis.  He contends that his disability is related to his service-connected hepatitis C.  See March 2010 statement.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board finds service connection is not warranted because the Veteran does not have a current diagnosis, which is required to continue the service connection analysis.  In September 2007, Dr. S.T., a board certified rheumatologist, stated that the Veteran had a positive rheumatoid factor but did not provide positive diagnosis for rheumatoid arthritis.  In December 2010, Dr. D.M stated that the Veteran had rheumatoid arthritis, rheumatoid nodules, and osteoarthritis based on the Veteran's reported medical history.  However, there was no objective evidence confirming the rheumatoid arthritis diagnosis.  

A January 2016 VA examination found no diagnosis of rheumatoid arthritis.  The Veteran declined any lab work for his disability.  A review of the Veteran's medical records showed that he did not have a diagnosis in service.  In addition, there were no post-service records immediately after service that established chronicity.  The examiner concluded it was less likely than not that the Veteran had a diagnosis of RA that was caused or incurred by service.  

The examiner explained that his rheumatoid arthritis was less likely than not proximately due to or the result hepatitis C because he did not have a current diagnosis.  The Veteran's medical records showed that September 2007 treatment note mentioning rheumatoid arthritis but did not provide a definite diagnosis.  Further, the December 2010 statement from Dr. D.M. that the Veteran had rheumatoid arthritis was based on the Veteran's reported history and not objective evidence.  The examiner explained that a positive rheumatoid factor test did not constitute a diagnosis of rheumatoid arthritis.  Medical literature indicates that a rheumatoid factor was positive in a wide variety of non-rheumatic conditions and also up to 4% of normal individuals.  In addition, medical literature supports the fact that hepatitis C does not cause rheumatoid arthritis.  

Further, it was also less likely than not that the Veteran's hepatitis C aggravated his rheumatoid arthritis because medical literature explains that these two disabilities are etiologically, anatomically, pathophysiologically different and cannot be causally related.  Thus, the first element of service connection - a current disability, has not been met.

Based on the evidence, the Board concludes that the evidence weighs against the existence of a current diagnosis for rheumatoid arthritis.  Accordingly, service connection for rheumatoid arthritis is denied.  

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more.  If the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Here, the Veteran does not meet the schedular criteria.  The Veteran was service connected for hepatitis C in February 2010 at a noncompensable rating.  Since hepatitis C is his only service connected disability, he does not meet the schedular criteria.  

Even when the combined rating percentage requirements are not met, entitlement to TDIU benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b).  

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A review of the evidence indicates the Veteran stopped working in February 2008 as the Deputy Assistant Chief of the Providence Fire Department.  However, the Veteran also stated that he became too disabled to work in July 2007 on his application.  He has not reported any substantial gainful employment since that time.  

The Veteran stated that he cannot work.  However, he reported that he worked part-time as a security guard since 2013.  See January 2016 examination.  The examiner stated that the Veteran's hepatitis C did not cause functional impairment that would impact his ability to perform physical and/or sedentary employment.  She concluded that the Veteran's hepatitis did not impact his ability to work.  

Based on this evidence, the Board finds a TDIU is not warranted because the Veteran has not shown an inability to obtain or maintain a substantially gainful employment.  His work history shows continued employment as a firefighter for 36 years until retirement in February 2008.  In addition, his unemployability application showed that he obtained two college degrees in Bachelor of Science in Fire Science and Bachelor of Science in Business Management.  There is no evidence that he has been unable to secure or follow a substantial gainful occupation, due to his service-connected disability.  Given his college education, the Veteran has the ability to work in a sedentary position, such as customer service, or sitting as a ticket-taker or cashier.  Since the record does not indicate his hepatitis precludes his ability to secure or maintain substantially gainful employment, consistent with his education, his request must be denied.  

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for rheumatoid arthritis is denied.  

Entitlement to a TDIU is denied.  


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


